DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9, and 10, ASO KEIGO (WO 2011/135790 A1); YE (US-20140164640-A1); Koshy (US-20200259737-A1); and JAIN (US-20150351147-A1) all teach a communication system/method  comprising a base-station apparatus comprising: a communicator that performs wireless communication; and a controller, wherein, determining communication with at least a first terminal apparatus, in a first case in which a communication volume used for communication that is newly stated with a second terminal apparatus becomes smaller than or equal to an un-used communication volume; and the controller transmits a callback instruction for callback from the base-station apparatus to the network. However, the above prior art either singular or in combination, fail to anticipate or render obvious that the controller transmits, to a target terminal apparatus that is one of the first terminal apparatus and the second terminal apparatus, a communication instruction for communication with a second base-station apparatus that is different from the base-station apparatus and that has a coverage range in which the target terminal apparatus is located, and
in a second case in which a communication volume used for communication with the target terminal apparatus exceeds the un-used communication volume, the controller transmits 
Claims 2-8 depend on claim 1. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643